Case 4:21-cv-00196-MWB Document 2. Filed 02/04/21 Page 2 of 2

Civil Action No.: 4:21-CV—-00196-MWB
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()) ;
This summons for (name of nawviewsl and title, if any) Ean Ge cal Co Cominuncty Hogpt

was received by me on (date) Fis | 4| goat

Cy] personally served the summons on the individual at (place)

 

on (date) ; or

 

 

LI J left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

1 | served the summons on (name of individuat_ (asthonn 0 Laoham , who is

 

 

medical ucordo, “|
designated by law to accept service of process on behalf of (name of organization) eh COLK
Cornmunchieseubal on (date) “Asisps. or
CL] J returned the summons unexecuted because ; or

 

CI Other (specify) :

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

. LC

Date f ae 2” Server's Signature

Onnthew Were WNQ

Printed name and title

D Box 4#p Line Ermve Po 149%

“Server's Address

Additional information regarding attempted service, etc:
Case 4:21-cv-00196-MWB Document 2. Filed 02/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT

for the

MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, ET AL.
Plaintiff

 

Civil Action No.:
4:21-CV-00196-—MWB
Hon. Matthew W. Brann

Vv.

GEISINGER HEALTH, ET AL.
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

SEE COMPLAINT

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -~— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) -—~ you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Shanon J Carson
Berger Montague PC
1818 Market St.
Suite 3600
Philadphia, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

PETER J. WELSH
CLERK OF COURT

s/— Nicole R Reynolds
Signature of Clerk or Deputy Clerk

 

 

 

ISSUED ON 2021-02-04 09:06:58, Clerk USDC MDPA
